Citation Nr: 0207242	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-31 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected postoperative residuals of radical 
prostatectomy for cancer of the prostate.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
service retirement in September 1968, including service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
postoperative residuals of radical prostatectomy for cancer 
of the prostate, evaluated as noncompensably disabling, and 
special monthly compensation for loss of a creative organ 
under the provisions of 38 U.S.C.A. § 1114, Subsection (k) 
(West Supp. 2001) and 38 C.F.R. § 3.350(a)(10 (2001).  The 
veteran appealed, seeking an increased (compensable) rating 
evaluation for his service-connected postoperative residuals 
of radical prostatectomy for cancer of the prostate.  

In his Notice of Disagreement, the veteran's representative 
requested a personal hearing at the RO.  In his Substantive 
Appeal (VA Form 9), the veteran's representative requested a 
personal hearing before an RO Hearing Officer.  In addition, 
he placed a check in the box indicating that the veteran 
"wish[ed] to appear personally before a Member of the Board 
of Veterans' Appeals", but failed to indicate whether he 
would appear personally in Washington, DC, before the Board, 
or if he would appear personally at a local VA office before 
the Board.  In November 1997, the veteran's representative 
canceled his personal hearing scheduled before an RO Hearing 
Officer due to the veteran's surgery.  No mention was made of 
his requested hearing before a Member of the Board of 
Veterans' Appeals.  The veteran's claims folder was 
transferred to the Board in May 1998.

By Board letter of June 1998, the veteran was asked to 
indicate whether he wanted to attend a hearing before a 
member of the Board in Washington, DC; or a hearing before a 
member of the Board at the RO; or whether he no longer wished 
to appear at a hearing.  In his response, received in July 
1998, the veteran indicated that he wanted to attend a 
hearing before a member of the Board at the RO.  In May 1998 
prior to the certification of the veteran's appeal to the 
Board, a statement was received from a VA physician which 
appeared relevant to the matter on appeal, and which was not 
accompanied by a waiver of initial RO review.  That statement 
indicated that additional VA treatment records might be 
available, and the veteran's representative requested 
additional development to assist in evaluating the veteran's 
service-connected postoperative residuals of radical 
prostatectomy under the criteria for voiding dysfunction 
provided in 38 C.F.R. Part 4, § 4.115a.  

In August 2000, the Board remanded the case to the RO for 
additional development of the evidence, to include a VA 
genitourinary examination to determine the nature and extent 
of his service-connected postoperative residuals of radical 
prostatectomy, to include findings as to voiding frequency 
and urine leakage; to schedule a hearing for the veteran at 
the RO before a traveling member of the Board; and to 
readjudicate his claim in light of the additional evidence 
obtained.  

While the case was in Remand status, the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder (PTSD) in September 1997, and submitted a claim for 
an increased (compensable) rating for his service-connected 
bilateral defective hearing, with supporting evidence, in 
October 1997.  The veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
defective hearing remains pending and unadjudicated.  In a 
May 1998 letter, the veteran's representative asked that the 
RO schedule a personal hearing for the veteran.  In January 
2001, the veteran submitted an application for VA disability 
compensation benefits seeking service connection for Type II 
diabetes mellitus as residual to Agent Orange (AO) herbicide 
exposure while serving in the Republic of Vietnam.  The VA 
genitourinary examination requested in the Board's remand 
order was conducted in September 2001.  A rating decision of 
February 2002 granted an increased rating of 20 percent for 
the veteran's service-connected postoperative residuals of 
radical prostatectomy.  He was notified of that action by RO 
letter, and a Supplemental Statement of the Case addressing 
that issue was provided in March 2002.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal as to the issue of an increased rating for his 
service-connected postoperative residuals of radical 
prostatectomy and the claim remains in appellate status 
before the Board.

The case was returned to the Board in June 2002 without 
affording the veteran the requested hearing before a member 
of the Board at the RO, or the personal hearing at the RO 
requested in May 1998.  


REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  

The RO has failed to afford the veteran the requested hearing 
at the RO before a member of the Board, as directed in the 
Board's August 2000 remand order, and another remand is 
required.  Stegall, id.  In addition, the RO has failed to 
afford the veteran the personal hearing at the RO requested 
in May 1998.  On remand, the RO should ask the veteran to 
state in writing whether he desires a hearing at the RO 
before a traveling member of the Board or a videoconference 
hearing at the RO before a member of the Board sitting in 
Washington, DC.  He should further be asked to state whether 
the hearing to be held at the RO before a member of the 
Board, in the manner to be elected by the veteran, satisfies 
his May 1998 request for a personal hearing at the RO.

The case is Remanded to the RO for the following actions:

The RO should ask the veteran to state in 
writing whether he desires a hearing at 
the RO before a traveling member of the 
Board or a videoconference hearing at the 
RO before a member of the Board sitting 
in Washington, DC.  Upon receipt of his 
response, the RO should schedule the 
requested hearing either at the RO before 
a traveling member of the Board or at a 
videoconference hearing at the RO before 
a member of the Board sitting in 
Washington, DC, in accordance with the 
veteran's election.  

The RO should then return the case to the Board, if in order.  
The appellant has the right to submit additional evidence.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


